                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

In re: Deborah A. Bennett                   )         Case No. 19-10527
                                            )         Chapter 13 Proceedings
               Debtor.                      )         Judge Jessica E. Price Smith

                CHAPTER 13 TRUSTEE’S OBJECTION TO DEBTOR’S
                MOTION TO ADJOURN CONFIRMATION HEARING

       Now comes LAUREN A. HELBLING, the duly appointed and qualified Standing
Chapter 13 Trustee (“Trustee”) herein, by and through counsel, and hereby responds to the
Debtor’s Motion to Adjourn Confirmation Hearing filed with this Court on April 18, 2019
(hereinafter “Debtor’s Motion”). In support of her response, the Trustee makes the following
representations to the Court:

       1.     As of the filing date of this objection, the Debtor is delinquent $1,232.00 through
              April 2019.

      WHEREFORE your Trustee, being a proper party in interest, hereby moves this
Honorable Court to deny the Debtor’s Motion for the reasons cited.


                                            Respectfully submitted,

                                                /S/ Holly Davala
                                                HOLLY DAVALA (#0070447)
                                                Staff Attorney for Chapter 13 Trustee
                                                200 Public Square, Suite 3860
                                                Cleveland OH 44114-2321
                                                (216) 621-4268 Phone
                                                (216) 621-4806 Fax
                                                Ch13trustee@ch13cleve.com




19-10527-jps    Doc 27      FILED 04/22/19        ENTERED 04/22/19 13:40:10             Page 1 of 2
                                CERTIFICATE OF SERVICE

I certify that on April 22, 2019, a true and correct copy of Trustee’s Objection was served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the Court’s Electronic Mail Notice List:

       Charles J. Van Ness, Attorney, on behalf of Debtor, at cjvlaw@prodigy.net

And by regular U.S. mail, postage prepaid, on:

       Deborah A. Bennett, Debtor at 14004 Saybrook Avenue, Cleveland, OH 44105


                                              /S/ Holly Davala
                                              HOLLY DAVALA (#0070447)
                                              Staff Attorney for Chapter 13 Trustee
                                              200 Public Square, Suite 3860
                                              Cleveland OH 44114-2321
                                              (216) 621-4268 Phone
                                              (216) 621-4806 Fax
                                              Ch13trustee@ch13cleve.com

HD/alh
4/22/19




19-10527-jps      Doc 27    FILED 04/22/19       ENTERED 04/22/19 13:40:10            Page 2 of 2
